Exhibit 10.40

 

STATE OF ALABAMA )     SHELBY COUNTY )   LEASE AGREEMENT     OFFICE SPACE

 

IN:   EWE, Inc., d/b/a Cumberland Centre     2683 Pelham Parkway (partial) and  
  2685-A Pelham Parkway     Pelham, Alabama 35124

 

COMMERCIAL REAL ESTATE LEASE

 

THIS AGREEMENT, made and entered into this the 21st day of September, 2004.

 

BY AND BETWEEN

 

EWE, Inc., an Alabama Corporation, offices at 2685-B Pelham Parkway, Pelham,
Alabama 35124, (hereinafter called “LESSOR”),

 

and

 

Durect Corporation, a Delaware Corporation, offices at 10240 Bubb Road,
Cupertino, CA 95014. (hereinafter called “LESSEE”).

 

WITNESSETH:

 

PREMISES    1.    The LESSOR does hereby rent and lease to the LESSEE the
following described space in the above subject buildings located at the
referenced address, hereinafter called the “Premises” (current sketches of the
Premises are attached in Exhibit A):



--------------------------------------------------------------------------------

              

Building 2683 Pelham Parkway, Pelham, Alabama 35124. The total current
conditioned space is
approximately 3,900 square feet downstairs and the total unconditioned
warehouse/storage space is
approximately 2,750 square feet for a total lease space in building 2683 Pelham
Parkway of
approximately 6,650 square feet. An additional 2750 square feet of space which
is available for
buildout as conditioned office space upstairs in this building 2683 is not
included in this lease and may
be used by LESSOR or separately leased by LESSOR at any time to another
prospective tenant,
provided however, that LESSEE shall have the first right of refusal to lease
this additional space at the
same rental rate per square foot as applicable in Section 6 within fifteen (15)
days of being notified by
LESSOR of another prospective tenants desire to lease said space.

 

Building 2685-A Pelham Parkway, Pelham, Alabama 35124. The total conditioned
space is
approximately 2,250 square feet.

 

The total lease space in buildings 2683 and 2685-A is approximately 8,900 square
feet.

 

USE

   2.    LESSEE’s business is the development and manufacturing of medical-grade
biodegradable polymers and
controlled drug-delivery products. LESSEE warrants that its business is
conducted only with a proper
business license, and in accordance with all applicable rules, laws, and
regulations. Premises, subject to
existing easements, if any, shall be used for laboratory, general offices, light
manufacturing, such as but not
limited to pharmaceuticals, medical devices or biodegradable polymers, and
warehouse storage and for no
other purpose. Premises shall not be used for any illegal purposes; or in
violation of any regulation of any
governmental body; nor in any manner to create any nuisance or trespass; nor in
any manner to vitiate the
insurance or increase the current rate of insurance on the Premises.

 

2



--------------------------------------------------------------------------------

TERM    3.   

The term of this Lease shall be for five (5) years, to commence on the 1st day
of October, 2004 or ten (10) days after “Delivery of Premises”, whichever first
occurs. LESSEE’s obligation to pay rent shall commence on the day and date when
the term of this Lease commences.

 

OPTION TERM    4.   

Contingent upon LESSEE satisfying all of the following conditions, LESSEE is
hereby granted an option to extend the lease term for one (1) additional period
of five (5) full twelve (12) month Lease Years each (the “Extension Term”). The
LESSEE may exercise such option by giving written notice to the Landlord at
least one hundred eighty (180) days prior to the expiration of the Term.

 

         

Such conditions being that:

 

(i) LESSEE shall not be in breach of this base beyond any applicable cure
period.

 

(ii) LESSEE shall have given notice to Landlord not less than one hundred eighty
(180) days prior to the expiration of the Term of LESSEE’s exercise of the
option for the Extension Term; and

 

Time is of the essence in the exercise of this option and should LESSEE fail to
exercise such option by timely notice, such option shall lapse.

 

In the event that LESSEE effectively exercises the option herein granted, then
all of the terms and provisions of the Lease as are applicable during the Term
shall likewise be applicable during the Extension Term, except:

 

(a) LESSEE shall have no further right to renew or extend the lease term after
the expiration of the Extension Term;

 

3



--------------------------------------------------------------------------------

              

(b) The rent payable during the Extension Term shall be 95% of the fair market
value (“FMV”) for rental of the Premises on the date LESSEE exercises its option
hereunder, provided that the rent payable during the Extension Term shall not be
less than the rent last payable by LESSEE during the Term and furthermore, the
annual rent payable during the Extension Term shall be adjusted to provide for a
3% increase on each anniversary of the commencement of the Extension Term.
LESSOR and LESSEE shall negotiate FMV within thirty (30) days following LESSEE’s
written notice as set forth above. In the event LESSOR and LESSEE cannot agree
upon FMV within the thirty-day period set forth above, then each party shall
within five (5) days, appoint a licensed commercial real estate broker who is
active in commercial and industrial leasing in Pelham, AL and the two brokers so
appointed shall meet within twenty-one (21) days of the second broker’s
appointment to make a determination of FMV. The determination of the brokers as
set forth herein shall be binding upon LESSOR and LESSEE. If the two brokers
cannot reach agreement within five (5) days of their initial meeting, then the
two shall immediately thereafter appoint a third broker with the same
qualifications and within twenty-one (21) days of the third brokers’
appointment, all three brokers shall meet to make a determination of FMV. If
agreement cannot be reached, then the two closest opinions of FMV shall be
averaged, and the resulting figure shall become the monthly rent for the
Extension Term and be binding on LESSOR and LESSEE. LESSOR and LESSEE shall pay
the fee of their respective broker and shall share the cost of the third broker,
if necessary. Determination of FMV shall not include any interior improvements
made at LESSEE’s sole expense of which LESSOR requires LESSEE to remove prior to
the expiration or earlier termination of this Lease.

 

References in this Lease to the “term” or the “lease term” shall be understood
to refer to both the Term and (if LESSEE’s option therefore is effectively
exercised in accordance with the provisions hereof) also the hereinabove stated
Extension Term unless such interpretation is expressly negated.

 

4



--------------------------------------------------------------------------------

HOLDING OVER    5.   

If LESSEE remains in possession after expiration of the term hereof, with
LESSOR’s acquiescence and without any distinct agreement of parties, LESSEE
shall be a month-to-month tenant; and there shall be no renewal of this Lease by
operation of law.

 

RENTAL    6.   

The LESSEE agrees to pay each month, as rent for the Premises to EWE, Inc.,
Cumberland Centre, 2685-B Pelham Parkway, Pelham, Alabama 35124, or such other
place as the LESSOR may designate, monthly the following sums:

 

         

PERIOD                 MONTHLY                 ANNUAL

RENTAL

Year 1                     $7,965.00                     $95,580.00

Year 2                     $8,204.00                     $98,448.00

Year 3                     $8,450.00                     $101,400.00

Year 4                     $8,704.00                     $104,448.00

Year 5                     $8,965.00                     $107,580.00

         

 

Which sums shall be payable in advance on the first day of each month during the
rental period of this Lease, or sooner, if accelerated under the subsequent
provisions hereof. In the event the rental to be paid hereunder is not paid when
due, within five (5) days after written notice that rent is overdue, the LESSOR
shall have the right to impose a late penalty of five percent (5%) of the amount
past due. Said five percent (5%) late rent penalty shall be payable by LESSEE
immediately upon receiving notice in writing from the LESSOR or his Agent that
rent is past due, and demanding payment of such past due rents, plus penalties.

 

5



--------------------------------------------------------------------------------

DELAY OF

POSSESSION

   7.   

For the purposes of this Agreement, “Delivery of Premises” shall occur
immediately on signing this Agreement or when the building inspector shall issue
a certificate of occupancy. If the Lease is executed before the Premises herein
become ready for occupancy and LESSOR cannot acquire and/or deliver possession
of the Premises by the time the term of this Lease is fixed herein to begin,
LESSEE waives any claim for damages due to such delay and LESSOR waives the
payment of any rental until LESSOR delivers possession to LESSEE. If there shall
be a delay in the construction or repair of the Premises caused by strikes,
lockouts, riots, acts of God, shortages of labor or materials, national
emergency, governmental regulations, or any other cause or causes beyond
LESSOR’s control, such delay shall not be in violation of this Lease and the
time period set forth in the Lease for any such work shall at LESSOR’s option be
extended for a period of time equal to the period of delay.

 

POSSESSION DELIVERED    8.   

It is agreed that the LESSEE’s act of taking possession of the Premises after
inspection of same shall be regarded as conclusive proof that the same are in
good repair and in satisfactory condition. The LESSOR makes no representation or
warranty that the Premises are suitable for the purposes for which the same are
rented. Notwithstanding the above, LESSOR represents that the Premises are in
good condition and repair, the roof water tight and in good condition, and all
operating systems in good order and repair.

 

GOOD ORDER AND REPAIR    9.   

A) LESSEE shall, at all times during the term of this lease, and at its own cost
and expense, repair, replace, and maintain in good, safe, and substantial
condition, all buildings and any improvements thereto on the leased Premises,
and shall use all reasonable precaution to prevent waste, damage or injury to
the leased Premises.

 

B) If LESSEE shall fail or neglect to make any repair, LESSOR shall have the
right to do so at LESSEE’s expense upon thirty (30) days prior written notice to
LESSEE. LESSEE shall reimburse LESSOR for such repairs as LESSOR makes or causes
to be made on the first day of the month following the presentation of LESSOR of
a statement for same.

 

6



--------------------------------------------------------------------------------

         

C) At the end of the term of this lease, or the renewal date thereof, or its
sooner termination, LESSEE shall return to the LESSOR the leased Premises in
original condition, less ordinary wear and tear.

 

LESSEE’S CARE    10.   

LESSEE shall be liable for and shall hold LESSOR harmless in respect of damage
or injury to the leased Premises, or the person or property of the LESSEE, or
the person or property of LESSOR’s other tenants, or anyone else, if due to the
act or neglect of LESSEE or anyone in his control or employ. LESSEE shall within
a reasonable time of discovery report orally or in writing, and if orally
followed in writing within 30 days of oral report, to LESSOR any defective
condition known to it and failure to so report shall make LESSEE responsible for
all damages resulting from the failure to report such defective conditions. All
personal property upon the Premises shall be at the risk of LESSEE only, and
LESSOR shall not be liable for any damage thereto or theft thereof.

 

ALTERATIONS AND IMPROVEMENTS    11.   

LESSEE will make no alteration in, or additions to, said Premises without first
obtaining the LESSOR’s written consent except for alterations that cost less
than $20,000 and do not affect the structural parts of the building. All
erections, additions, fixtures and improvements, (except only the moveable
office, lab, and other furniture, and movable partitions and equipment,
including modular clean rooms of the LESSEE) made in or upon said Premises,
either by the LESSEE or the LESSOR, shall be the LESSOR’s property, and shall
remain upon said Premises at the termination of said term by lapse of time or
otherwise, without compensation to the LESSEE.

 

SURRENDER OF PREMISES    12.    LESSEE agrees to surrender to LESSOR, at the end
of the term of this Lease and/or upon any cancellation of this Lease, said
leased Premises in as good condition as said Premises were at the beginning, of
the term of this Lease, ordinary wear and tear excepted. LESSEE agrees that, if
LESSEE does not surrender to LESSOR said leased Premises at the end of the term
of this Lease, or

 

7



--------------------------------------------------------------------------------

         

upon cancellation of the term of this Lease, then LESSEE will pay to LESSOR all
damages the LESSOR may suffer on account of LESSEE’s failure to so surrender the
possession of said leased Premises and will indemnify LESSOR on account of delay
of LESSOR in delivering of said Premises to any succeeding LESSEE insofar as
such delay is occasioned by failure of LESSEE to so surrender said Premises. For
each month and/or fractional part thereof LESSOR may charge LESSEE for failure
to so surrender the possession of said Premises an amount equivalent to one and
one-half (1-1/2) times the monthly rental due the last month of the Lease Term
and payable to LESSOR on demand made to LESSEE by LESSOR.

 

TAXES    13.   

LESSOR shall pay ad valorem real property taxes on the leased Premises. LESSEE
shall pay all personal property taxes, franchise taxes, and other taxes and
assessments due or that may become due on any part of the leased Premises, when
due, and shall not allow any such taxes or assessments to ever form a lien on
any part of the leased Premises. If LESSEE should fail to pay when due any tax
or assessment on LESSEE’s personal property which might form a lien on any part
of the leased Premises, LESSOR may pay same and bill LESSEE for same, which
LESSEE shall pay within ten (10) days following presentation of a statement for
same to LESSEE.

 

UTILITIES    14.   

A. LESSOR also agrees that it shall furnish a reasonable amount of general
office trash pickup to LESSEE consistent with that provided to other tenants.
Such trash shall not include any chemical, manufacturing, or hazardous
materials, or any other waste unsuitable for disposal in municipal landfills. It
is specifically agreed that LESSOR undertakes to furnish only a reasonable
amount of trash collection consistent with that provided other tenants and that
LESSOR reserves the right to adjust the monthly rental to reflect the cost of
any extraordinary or excessive trash collection required by LESSEE.

 

B. All other utilities, including but not limited, to electricity, natural gas,
water, telephones, cable television, and internet access are at the sole expense
of LESSEE.

 

8



--------------------------------------------------------------------------------

         

C. All applications and connections for necessary utility services on the leased
Premises shall be made in the name of the LESSEE only, and LESSEE shall be
solely liable for such utility charges as they become due. LESSEE shall hold
LESSOR harmless for any lien placed on the leased Premises because of any unpaid
utility charge or charges, and shall repay LESSOR for any such charges that
LESSOR pays to prevent or remove any lien on the leased Premises on the first
day of the month following presentation of a statement for same to LESSEE.

 

REGULATIONS, LAWS, AND INSURANCE    15.   

LESSEE shall promptly execute and comply with all statutes, ordinances, rules,
orders, regulations and requirements of the federal, state, county, and city
governments, and of any and all their departments and bureaus, applicable to the
use of said Premises and shall also promptly comply with and execute all rules,
order and regulations of the Fire Underwriters’ Association for the Prevention
of Fires at LESSEE’s own cost and expense as to any alterations by LESSEE.

 

A. During the term of this lease and during any extension or renewal thereof,
LESSEE shall obtain and maintain at its expense the following types and amounts
of insurance:

 

1) PROPERTY INSURANCE. LESSEE shall keep all improvements, and equipment on the
leased Premises, including all alterations, and additions, insured against loss
of damage by fire, smoke, explosion, rain, wind, flood, lightning, vandalism,
theft, water, falling objects, missiles of any description, and collision with
any vehicle or object (including wind driven objects and debris). The insurance
shall be in an amount of at least 90% of the replacement value for such
improvements and additions and alterations or other appurtenances including all
damages from sign, glass, awnings, fixtures and situated on, in or used in
connection with the Premises.

 

9



--------------------------------------------------------------------------------

         

2) PUBLIC LIABILITY INSURANCE. LESSEE shall procure and maintain insurance
against liability for bodily injury and property damage with minimum limits of
liability of not less than $1,000,000.00 in respect to injuries to any one
person, not less than $1,000,000.00 in respect to any one accident, and not less
than $500,000.00 in respect to property damage. LESSOR shall be named as
additional insured on LESSEE’s policy.

 

3) OTHER INSURANCE. If not included in the policies provided for above, LESSEE
shall procure separate and additional policies of insurance to insure against
plate glass damage in the leased Premises, if any.

 

A) All insurance provided by LESSEE as required above shall be carried in favor
of LESSOR and LESSEE as their respective interests may appear. All insurance
shall be written with responsible companies satisfactory to LESSOR, and LESSEE
shall provide LESSOR with copies or certificates of all policies required herein
and a receipt showing one year’s paid-up premium on same. All policies shall
require thirty (30) days’ notice by certified or registered mail to LESSOR of
any cancellation or change affecting any interest of LESSOR.

 

B) If LESSEE shall fail or refuse to provide any insurance required above,
LESSOR may either terminate the lease at once by written notice to LESSEE by
mail or hand delivery (effective upon mailing, or upon receipt by hand
delivery), or procure the required insurance and bill LESSEE for same. LESSEE
shall pay LESSOR for any insurance so procured by LESSOR on the first day of the
month following LESSOR’s presentation to LESSEE of a statement for same.

 

C) Additionally, LESSEE agrees to pay any increase in the amount of LESSOR’s
insurance premiums on the Premises over and above the rate now in force that may
be caused by LESSEE’s use or occupancy of the Premises.

 

DESTRUCTION OR DAMAGE    16.    In the case the leased Premises are injured or
damaged by fire or other cause as to be untenantable, LESSOR

 

10



--------------------------------------------------------------------------------

          shall have the right at its option to either terminate this Lease or
to repair and restore the Premises within one hundred eighty (180) days to a
tenantable condition, and the rent shall abate during the period said Premises
are untenantable. Should said Premises not be restored within one hundred eighty
(180) days from the date of the fire or other cause rendering them untenantable,
the LESSEE shall have the option to terminate this Lease by giving fifteen (15)
days notice of his intent to do so, and this Lease shall be terminated on the
day so designated by LESSEE unless the LESSOR makes the Premises tenantable in
the interim. CONDEMNATION    17.    In the event LESSOR, during the term of this
Lease, shall be required by the City, County, State, the order or decree of any
court, or any other governmental authority, to repair, alter, remove, condemn,
reconstruct, or improve any part of the Premises then such repairing,
alterations, removal, reconstruction or improvement may be made by and at the
expense of the LESSOR, and shall not in any way affect the obligations or
covenants of the LESSEE herein contained, and the LESSEE hereby waives all
claims for damages (except abatement of rent as provided for below) because of
such repairing, alterations, removal, reconstruction or improvement; provided,
however, that should the repairs, alterations, removal, reconstruction or
improvements required, ordered or decreed render said Premises, or the building
wherein they are located, untenantable thereby, unless said repairs,
alterations, removal, reconstruction or improvements be made within ninety (90)
days after the date of the notice of requirements order or decree, then either
party hereto, upon written notice to the other party given not later than one
hundred (100) days after the date of said notice of requirement, order, or
decree, may terminate this Lease, in which case rent shall be apportioned and
paid to the date said Premises or building were rendered untenantable. The
LESSOR shall be entitled to receive all of the proceeds of any total or partial
taking of the Premises by eminent domain or condemnation, including any part of
such award as may be attributed to the unexpired leasehold interest or other
rights of the LESSEE in the Premises, and the LESSEE hereby assigns and
transfers to the LESSOR all the LESSEE’s rights to receive any part of such
proceeds.

 

11



--------------------------------------------------------------------------------

INDEMNITY

OF LESSOR

   18.    LESSEE covenants, throughout the term of this Lease, or any extension
thereof, to protect and save harmless the LESSOR, his servants, agents and
employees, partners, their respective heirs, executors, administrators, or
personal representatives from any and all liability for, including but not
limited to, claims for damages to the, improvements, and equipment on the leased
Premises, including all alterations, and additions, uninsured losses or
insurance deductibles, losses due to business interruption, or injury or death
of persons, sustained by LESSEE, his agents, assigns or employees, or by any
third party, in, on, or about the leased Premises.

PERSONAL

PROPERTY

   19.   

All personal property of LESSEE in the leased Premises shall be and remain at
LESSEE’s personal risk, and LESSOR shall not be liable for any damages to nor
loss of such personal property arising from acts of negligence of any other
persons; nor from the leaking of the roof; nor from the bursting, leaking, or
overflowing of water, sewer, or steam pipe; nor from the heating or plumbing
fixtures; nor from electric wires or fixtures; nor from any other cause
whatsoever.

 

If the LESSEE shall not remove all his effects from said Premises at any
termination of this Lease, LESSOR may, at its option, remove all or part of said
effects in any manner that LESSOR shall choose and store the same without
liability to LESSOR for all expenses incurred either in such removal or the cost
of storage of said effects. If said effects are not claimed within thirty (30)
days after termination of the Lease and storage has not been paid, LESSOR may
cause effects to be sold to satisfy the costs of storing said effects and
payment of past due rents. Upon any termination of this Lease wherein LESSEE
shall be liable in any amount due under this Lease from LESSEE to LESSOR,
(including the expense of the removal and sale), any surplus shall be remitted
to LESSEE.

 

12



--------------------------------------------------------------------------------

DEFAULT

REMEDIES

   20.   

In the event:

 

(a)    The rent specified in Paragraph Seven (7) is not paid at the time (within
ten (10) days) of written notice to LESSEE that rent is past due and place due;

 

(b)    the leased Premises shall be deserted or vacated;

 

(c)    the LESSEE shall fail to comply with any term, provision, condition, or
covenant of this Lease, other than payment of rent, or any of the Rules and
Regulations now or hereafter established for the government of the building, and
shall not cure such failure within thirty (30) days after notice of the LESSEE
of such failure to comply;

 

(d)    any petition is filed by or against LESSEE under any section or chapter
of the National Bankruptcy Act, as amended;

 

(e)    LESSEE shall make an assignment for benefit of creditors;

 

(f)     LESSEE shall become insolvent or make a transfer in fraud of creditors;

 

(g)    a receiver is appointed for a substantial part of the assets of LESSEE;

 

(h)    the leasehold interest is levied on under execution;

 

         

In any such events, upon giving twenty-four (24) hours written notice to LESSEE,
LESSOR shall have the option to do any of the following, in addition to, and not
in limitation of, any other remedy permitted by law or by this Lease:

 

(i) terminate this Lease, in which event LESSEE shall immediately surrender the
Premises to LESSOR, but if LESSEE shall fail so to do, LESSOR may, without
further notice and without prejudice to any other remedy LESSOR may have for
possession or arrearages in rent or damages for breach of contract, enter upon
the Premises and expel or remove LESSEE and his effects, by force if necessary,
without being liable to prosecution or any claim for damages therefor, and
LESSEE agrees to indemnify LESSOR for all loss and damage which LESSOR may
suffer by reason of such lease termination, whether through inability to relet
the Premises or through decrease in rent, or otherwise; in

 

13



--------------------------------------------------------------------------------

         

the event of such termination, LESSOR may, at its option declare the entire
amount of the rent which would be due and payable during the remainder of the
term of this Lease to be due and payable immediately, in which event, LESSEE
agrees to pay the same at once, together with all rents theretofore due, at the
office of EWE, Inc. provided, however, that such payments shall not constitute a
penalty or forfeiture or liquidated damages, but shall merely constitute a
payment in advance of the rent for the remainder of said term. Upon making such
payment LESSEE shall receive from LESSOR all rents received by LESSOR from other
tenants on account of said Premises during the term of this Lease, provided,
however, that the monies to which the LESSEE shall become so entitled shall in
no event exceed the entire amount payable by LESSEE to LESSOR under the
preceding sentence of this subparagraph.

 

(ii) enter the leased Premises as the agent of the LESSEE, by force if
necessary, without being liable to prosecution or any claim for damages
therefor, and relet the Premises as the agent of the LESSEE, and receive the
rent therefor, and the LESSEE shall pay the LESSOR any deficiency that may arise
by reason of such re-letting, on demand, at any time and from time to time at
the office of EWE, Inc.

 

Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law.

 

RIGHT OF ENTRY    21.    LESSOR, or any of his agents, shall have the right to
enter said Premises during normal working hours to examine the same or to make
such repairs, additions, or alterations as may be deemed necessary for the
safety, comfort, or preservation thereof, or of said building, or to exhibit the
Other Space, or to exhibit said Premises at any time within one hundred eighty
(180) days before the expiration of this Lease. Said right of entry shall
likewise exist for the purpose of removing plaques, signs, fixtures,
alterations, or additions which do not conform to this Agreement.

 

14



--------------------------------------------------------------------------------

ASSIGNMENT    22.    Neither LESSEE nor its successors or assigns shall assign,
mortgage, pledge, or encumber this lease or sublet the Premises in whole or in
part, or permit the Premises to be occupied or used by others, nor shall this
lease be assigned or transferred by operation of law without the prior written
consent of LESSOR in each instance, which consent shall not be unreasonably
withheld. If the lease is assigned or transferred, or if all or part of the
premises are sublet or occupied by anyone other than LESSEE, LESSOR may, after
default by LESSEE, collect rent from the assignee, transferee, subtenant, or
other occupant and apply the net amount collected to the rent reserved herein,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of any agreement or condition thereof, or the acceptance of the assignee,
transferee, subtenant, or occupant as a new lessee. Notwithstanding anything to
the contrary in this Lease, LESSEE may, without LESSOR’s prior written consent
assign the Lease to: (i) a successor corporation related to the LESSEE by
merger, consolidation, non-bankruptcy reorganization, or (ii) a purchaser of
substantially all of LESSEE’s assets. The above is referenced as a “Permitted
Transfer” LESSEE shall continue to be liable hereunder in all respects after any
Transfer, including without limitation a Permitted Transfer and those to which
LESSOR consents, as though there had been no Transfer unless specifically
released in writing by LESSOR.

ATTORNEY’S

FEES

   23.    LESSEE agrees to pay all attorney’s fees, court costs, and expenses
the Lessor incurs in enforcing any of the obligations of the LESSEE under this
Lease, or in any litigation or negotiation in which the LESSOR shall become
involved through or on account of this Lease. WAIVER    24.    No waiver of any
condition or covenant of this Lease by LESSOR shall be deemed to imply or
constitute a further waiver by LESSOR of any other condition or covenant of this
Lease. The rights and remedies created by this Lease are cumulative and the use
of one remedy shall not be taken to exclude or waive the right to the use of
another.

RULES AND

REGULATIONS

   25.    The present rules and regulations in regard to the Premises are
attached hereto and made a part hereof as

 

15



--------------------------------------------------------------------------------

          though fully set out herein. LESSOR reserves the right to change these
rules and regulations. The LESSEE shall faithfully observe and perform such
rules and regulations, as modified or supplemented from time to time by the
LESSOR, and the LESSEE shall further be responsible for the compliance with such
rules and regulations by the LESSEE’s employees, its invitees, agents, servants,
or visitors. PARKING    26.    LESSOR has the right to designate and assign
parking spaces for LESSEE and its employees.

SPECIAL

STIPULATIONS

   27.    LESSOR reserves the right to designate other agents or offices to
collect the rents and all other monies due LESSOR under this Lease.

SECURITY

DEPOSIT

   28.    LESSEE agrees to deposit with LESSOR a sum equal to the first month’s
rent ($7,965.00), as security for the faithful performance and observance by
LESSEE of the terms, provisions and conditions of this Lease. It is agreed that
in the event LESSEE defaults in respect of any of the terms, provisions, and
conditions of this Lease, including, but not limited to, the payment of rent and
additional rent, LESSOR may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any rent and
additional rent or any other sums as to which LESSEE is in default or for any
sum which LESSOR may expend or may be required to expend by reason of LESSEE’s
default in respect of any of the terms, covenants and conditions of this Lease,
including, but not limited to, any damages or deficiency in the reletting of the
Premises, whether such damages or deficiency accrued before or after summary
proceedings or other reentry by LESSOR. In the event that LESSEE shall fully and
faithfully comply with all the terms, provisions, covenants and conditions of
this Lease, the security shall be returned to LESSEE without interest, after the
expiration of the Lease and after delivery of entire possession of the Premises
to LESSOR. SUB-ORDINATION    29.    The LESSEE agrees that this Lease shall
remain subject to and subordinate to all present and future mortgages

 

16



--------------------------------------------------------------------------------

          affecting the Premises of which the leased Premises are a part, and
the LESSEE shall promptly execute and deliver to the LESSOR such certificate or
certificates in writing as the LESSOR may request, showing the subordination of
this Lease to such mortgage or mortgages and in default of the LESSEE’s so
doing, the LESSOR shall be and is hereby authorized and empowered to execute
such certificate in the name of and as the act and deed of the LESSEE, this
authority being hereby declared to be coupled with an interest and to be
irrevocable. Such subordination shall be subject to the nondisturbance of LESSEE
if LESSEE is not in breach of the Lease.

LESSEE’S

ESTOPPEL

   30.    LESSEE shall from time to time, upon not less than 10 days’ prior
written request by LESSOR, execute, acknowledge and deliver to LESSOR a written
statement certifying that this Lease is unmodified and in full force and effect
(or that the same is in full force and effect as modified, listing the
instruments of modification), the dates to which the rent and other charges have
been paid and whether or not to the best of LESSEE’s knowledge LESSOR is in
default hereunder (and if so, specifying the nature of the default), it being
intended that any such statement delivered pursuant to this paragraph of
LESSOR’s interest or mortgagee of LESSOR’s interest or assignee of any mortgage
upon LESSOR’s interest in the building.

EXCULPATION

CLAUSE

   31.    Notwithstanding anything to the contrary provided in this Lease or by
law, it is specifically agreed and understood between the parties that there
shall be absolutely no personal liability on the part of the LESSOR’s partners,
their respective heirs, executors, administrators, or personal representatives
with respect to any of the covenants and conditions of this Lease, and LESSEE or
any other party claiming by, through or under; the LESSEE shall look solely to
the interests of the LESSOR for the collection of any claim, demand, cost,
expense, judgment or other judicial process requiring the payment of money for
any default or breach by LESSOR of any of its obligations under this Lease. No
other assets of LESSOR or its general partners shall be subject to levy,
execution or other judicial process for the satisfaction of any claim of LESSEE.

 

17



--------------------------------------------------------------------------------

ENVIRONMENTAL MATTERS    32.   

Environmental Compliance. LESSEE and its agents and employees shall use the
Premises and conduct any operations thereon in compliance with all applicable
federal, state, and local environmental statutes, regulations, ordinances and
any permits, approvals or judicial or administrative orders issued thereunder.
Any hazardous substance(s) generated in the normal course of LESSEE’s business
shall be stored and disposed of in compliance with all applicable federal,
state, and local environmental statutes, regulations, ordinances and any
permits, approvals or judicial or administrative orders issued thereunder.

 

Environmental Hazards. LESSEE covenants that:

 

(a)     Except in accordance with the first paragraph of this Section 32, no
hazardous substances shall be disposed of, or otherwise deposited in or located
on the Premises or the Project, including without limitation, the surface and
subsurface waters of the Premises or the Project;

 

(b)    No activity shall be undertaken on the Premises or the Project which
would cause:

 

(1)    the Premises or the Project to become a hazardous waste treatment,
storage or disposal facility within the meaning of, or otherwise cause the
Premises or the Project to be in violation of the Resource Conservation and
Recovery Act of 1976 (“RCRA”), 42 U.S.C. Section 6901 et seq,. or any similar
state law or local ordinance;

 

(2)    a release or threatened release from any source on the Premises or the
Project of Hazardous Substances from the Premises within the meaning of, or
otherwise cause the Premises or the Project to be in violation of, the
Comprehensive Environmental Response Compensation and Liability Act, as amended
(“CERCLA”), 42 U.S.C. Section 9601 et seq., or any similar law or local
ordinance or any other environmental law; or

 

18



--------------------------------------------------------------------------------

         

(3)    the discharge of pollutants or effluents into any water source or system,
or the discharge into the air of any pollution emissions, which would require a
permit under the Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C.
Section 1251 et seq., or the Clean Air Act (“CAA”), 42 U.S.C. Section 7401 et
seq., or any similar state law or local ordinance;

 

(c)    There shall be no substances or conditions in or on the Premises or the
Project which may support a claim or cause of action under RCRA, CERCLA, any
other federal, state or local environmental statutes, regulations, ordinances or
other environmental regulatory requirements or under any common law claim
relating to environmental matters, or could result in recovery by any
governmental or private party or remedial or removal costs, natural resources
damages, property damages, damages in personal injuries or other costs, expenses
or damages, or could result in injunctive relief arising from any alleged injury
or threat of injury to health, safety, or the environment; and

 

(d)    Except in accordance with the first paragaraph of this Section 32, there
shall be no storage tanks or release or threatened releases from such tanks
located on the Premises or the Project.

 

For purposes of this Lease, “Hazardous Substances” shall mean any and all
hazardous or toxic substances, hazardous constituents, contaminants, wastes,
pollutants or petroleum (including without limitation crude oil or any fraction
thereof), including without limitation hazardous or toxic substances, pollutants
and/or contaminants as such terms are defined in CERCLA or RCRA; asbestos or
material containing asbestos; and PCBs, PCB articles, PCB containers PCB N277.

NOTICES    33.    All notices herein authorized or required to be given to the
LESSOR shall be sent by Registered or Certified Mail addressed to EWE, Inc,
Cumberland Centre, 2685-B Pelham Parkway, Pelham, Alabama 35124, or to such

 

19



--------------------------------------------------------------------------------

          other place as the LESSOR may from time to time designate in writing
to LESSEE. All notices herein authorized or required to be given to the LESSEE
shall be addressed to the LESSEE to the attention of Steven P. Damon, Durect
Corporation, 10240 Bubb Road, Cupertino, CA 95014. Notwithstanding, written
notice from the LESSOR, mailed or delivered to the Premises leased hereunder,
after delivery of the Premises hereunder to LESSEE, shall also constitute
sufficient notice to LESSEE to comply with the terms of this Agreement.

TERMINATION OF

PRIOR LEASE;

ENTIRE WRITTEN

AGREEMENT

   34.   

The Commercial Real Estate Lease Agreement entered into by and between LESSOR
and Absorbable Polymer Technologies, Inc. commencing the 1st day of March 2003
is hereby terminated effective upon the commencement of this Lease under Section
3. This Lease contains the entire agreement between the parties hereto and all
previous negotiations leading thereto and it may be modified only by an
agreement in writing, signed and sealed by LESSOR and LESSEE. No surrender of
the Premises or of the remainder of the term under this Lease shall be valid
unless accepted by LESSOR in writing.

 

This Agreement and all covenants, obligations and conditions hereof shall inure
to the benefit of and shall be binding upon LESSOR, and LESSOR’s successors and
assigns. This Agreement and all its covenants, obligations and conditions hereof
also shall inure to the benefit of and be binding upon LESSEE and LESSEE’s
heirs, executors, administrators, successors and assigns.

 

20



--------------------------------------------------------------------------------

LAW    35.    This agreement shall be governed by the laws of the State of
Alabama.

IN WITNESS

WHEREOF,

        LESSOR and LESSEE have hereunto set or caused to be set their respective
signatures and seals on this, the day and year first above written.

 

    LESSOR:     EWE, INC.     By:  

/s/

--------------------------------------------------------------------------------

    Its:   Vice President WITNESS:   LESSEE:

/s/

--------------------------------------------------------------------------------

  DURECT CORPORATION Jean I Liu         Print Name:   By:  

/s/

--------------------------------------------------------------------------------

    Its:   CFO

 

21



--------------------------------------------------------------------------------

RULES AND REGULATIONS

 

1. Sidewalks, entries, passages, courts, corridors stairways, etc. shall not be
obstructed by LESSEE or its clerks or used by them for other purposes than
ingress and egress.

 

2. All safes or other heavy articles shall be carried up or into the Premises
only at such times and in such manner as shall be prescribed by LESSOR, and
LESSOR shall in all cases have the right to specify the proper weight and
position of any such safe or other heavy article. Any damage done to the
building by installing or removing any safe or from overloading any floor in any
way shall be paid by the LESSEE. Any repairs or restoration necessitated by
defacing or injuring in any way part of the building by LESSEE, its agent(s) or
servant(s) shall be paid by LESSEE.

 

3. No sign, advertisement or notice may be inscribed, printed or affixed on any
part of the inside or outside of said building unless of such color, size and
style and in such place in or upon said building as shall be designated under
prior approval therefor by LESSOR, but there shall be no obligation or duty on
LESSOR to allow any sign, advertisement or notice to be inscribed, painted, or
affixed on any part of the inside or outside of said building. No signs on the
inside or outside of the building may be altered in any way by LESSEE. Signs on
doors will be made for LESSEE by a manufacturer selected by the LESSOR, the cost
of said sign paid by the LESSEE.

 

4. No LESSEE shall do or permit anything to be done in the said Premises or
bring or keep anything therein which will in any way increase the rate of fire
insurance on said building or on property kept therein or obstruct or interfere
with the rights of other LESSEEs or in any way injure or annoy them or conflict
with the laws relating to fire or with any regulation of the Fire Department or
with any insurance policy upon said building or any part thereof.

 

5. No additional lock, hooks, or attachments shall be placed on any door or
window of the building.

 

6. No animals or birds, bicycles, or other vehicles shall be allowed in halls,
corridors, elevators. or elsewhere in the building.

 

7. The water closets, wash basins, sinks, and other apparatus shall not be used
for any purpose than those for which they are constructed, and no sweepings,
rubbish, or other substance shall be thrown therein nor shall anything be thrown
by the tenants, their agents or employees out of the windows, doors, or other
openings.



--------------------------------------------------------------------------------

8. The floors, skylights and windows that reflect or admit light into the
corridors or passageways or to any place in said building shall not be covered
or obstructed by any of the tenants.

 

9. All tenants and occupants must take care not to leave their windows open when
it rains, hails, sleets or snows or in high winds, and for any fault or
carelessness in these respects or any of them, shall make good all injuries or
damages sustained by other tenants and to the owner resulting from such default
or carelessness.

 

10. If any LESSEE desires telephone, telephonic, or other electronic
connections. the LESSOR or its agents will direct the electricians as to where
and how the wires may be introduced and without such directions, no boring or
cutting for wires will be permitted.

 

11. No shade or awning shall he put up, no painting done, or any alterations
made in any part of the building by putting up or changing any partitions,
doors, or windows, nor shall there be any nailing, boring, screwing into
woodwork, walls, or plastering, except for reasonable hanging of pictures, and
clocks, nor shall there be any engine, boiler, or other machinery on the
Premises without the prior written consent of the LESSOR in each and every
instance.

 

12. LESSEE, its employees, clerks or servants shall not use the Premises for the
purpose of lodging rooms or for any immoral or unlawful purposes.

 

13. No room or rooms shall be occupied or used for sleeping or lodging
apartments or for any other purpose than the purpose for which same is leased at
any time.

 

14. No tenant shall permit gambling or unlawful practice or practices of any
kind in the leased Premises.

 

15. The LESSOR or any agents or watchmen shall have the right with a passkey or
otherwise, to enter any Premises in the building at any time to examine the same
or to make such alterations, repairs, or additions as it shall deem necessary
for the safety, preservation, cleanliness or improvement of the building.

 

16. All glass. locks and trimmings in or about the doors and windows and all
electric globes and shades, belonging to the building, shall be kept whole, and
whenever broken by any LESSEE, shall be immediately replaced or repaired and put
in order by such LESSEE under the direction and to the satisfaction of the
LESSOR, and on removal, shall be left whole and in good repair.



--------------------------------------------------------------------------------

17. LESSOR reserves the right to make and enforce such other reasonable rules
and regulations as, in its judgment, may be deemed necessary or advisable from
time to time to promote the safety, care, and cleanliness of the Premises and
for the preservation of good order therein, so long as such rules and
regulations are uniformly enforced.

 

Understood and Accepted by LESSEE:

  Date:



--------------------------------------------------------------------------------

Exhibit A

Sketches of the Premises